Citation Nr: 1437738	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to November 3, 2005, for the grant of service connection for left elbow disorder.

2.  Entitlement to an effective date prior to November 3, 2005, for the grant of service connection for right elbow disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, South Carolina, which granted service connection for right elbow condition and left elbow condition; each with an effective date of Nov 3, 2005.  The Veteran has appealed for an earlier effective date for the grant of service connection.


FINDINGS OF FACT

1.  In a decision dated in May 1987 the Board denied service connection for a chronic elbow condition.

2.  In January 2004 the Veteran filed a new claim for service connection for a bilateral elbow, which was denied by the RO in a May 2004 rating decision.  The Veteran timely appealed that decision.

3.  There are no prior unadjudicated claims for service connection for elbow condition prior to the January 2004 claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 13, 2004, but not before, for the grant of service connection for left elbow disorder, are met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2013).

2.  The criteria for an effective date of January 13, 2004, but not before, for the grant of service connection for right elbow disorder, are met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the appeal for an earlier effective date for the grant of service connection for bilateral elbow condition arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran in December 2005 before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, as a decision regarding an effective date award turns on evidence already of record, no additional development is warranted.  

II.  Facts and Analysis

In a decision dated in May 1987, the Board denied an appeal for service connection for bilateral elbow condition; taking into account that there was evidence of injury and treatment for elbow pain in service treatment records.  The Board's May 1987 decision is final as to all claims for service connection for elbow condition filed prior to that date.  38 C.F.R. § 20.1100.

In a rating decision dated in May 1995 the RO denied reopening of a new claim for service connection for bilateral elbow condition on the grounds of no new and material evidence; taking into consideration VA's records of treatment for elbow pain dated in 1985.  The Veteran did not appeal that decision, and so it is final.  38 C.F.R. § 3.104.

In January 2004 the Veteran filed a new claim for service connection for elbow condition.  There is no communication from the Veteran, after the May 1995 rating decision, that can be construed as a claim for service connection for an elbow condition until January 2004.

In May 2004 the RO reopened the claim, and then denied it, anew, on the merits.  The Veteran filed a notice of disagreement in June 2004, and in February 2005, the RO issued a statement of the case.  Shortly thereafter, also in February 2005, the Veteran timely perfected his appeal of the May 2004 decision, when the RO received a VA Form 9 (Appeal to Board of Veterans Appeals).

The Veteran continued to correspond regarding his quest for service connection, and in a rating decision dated in July 2009 the RO granted service connection for right elbow and left elbow condition with an effective date of November 3, 2005; which the RO stated was the earliest date of claim after reopening the claims for service connection.  

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

When new and material evidence is received after a final denial, the effective date of an award of benefits is the later of the date of claim, or date entitlement arose.  38 C.F.R. § 3.400(q).  

According to the RO, the earliest date of claim derives from correspondence from the Veteran in November 2005; however, as set forth above, a reasonable construction of the Veteran's submissions shows the Veteran's February 2005 appeal (of the May 2004 rating decision) was still pending at the time of the July 2009 grant of service connection.  Accordingly, the Board finds that an effective date of January 13, 2004, is warranted; which is the date of the claim from which the May 2004 rating decision arose.  An effective date prior to January 13, 2004, is not warranted because all denials of the claim prior to January 2004 are final.


ORDER

An effective date of January 13, 2004, but not before, for the grant of service connection for left elbow condition is granted.

An effective date of January 13, 2004, but not before, for the grant of service connection for right elbow condition is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


